Dismissed and Memorandum Opinion filed September 1, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00463-CV

                       MICHAEL A. POWELL, Appellant

                                          V.
JENNY HODGKINS, EXECUTIVE DIRECTOR, STATE BAR OF TEXAS;
             AND SHARON WILSON, Appellees

                    On Appeal from the 455th District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-GN-21-001728

                          MEMORANDUM OPINION

      This is an attempted appeal from an order of dismissal. Pursuant to chapter
11 of the Texas Civil Practice and Remedies Code, appellant Michael A. Powell
has been declared a vexatious litigant and is therefore subject to the pre-filing order
under section 11.101. Tex. Civ. Prac. & Rem. Code §§ 11.101, 11.103.

      Under section 11.103(a), the clerk of this court may not file an appeal
presented by a vexatious litigant subject to a pre-filing order under section 11.101
unless the litigant obtains an order from the local administrative judge permitting
the filing or the appeal is from a pre-filing order entered under section 11.101
designating the person a vexatious litigant. Id. § 11.103(a) & (d). This is not an
appeal from a pre-filing order entered under section 11.101.

      Our record contains no indication appellant obtained permission to file this
appeal. On August 9, 2022, we notified appellant that the appeal would be subject
to dismissal without further notice unless appellant filed a copy of the order from
the local administrative judge permitting the filing of this appeal. See id. §
11.103(a). Appellant did not file a copy of the order from the local administrative
judge permitting the filing of this appeal. Because appellant has not provided
sufficient proof that he obtained permission to file this appeal from the local
administrative judge, we must dismiss this appeal.

      The appeal is ordered dismissed.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2